Exhibit 2.1 Execution Copy AGREEMENT AND PLAN OF MERGER DATED AS OF SEPTEMBER 5 , 201 7 BY AND AMONG EAGLE BANCORP MONTANA, INC. , OPPORTUNITY BANK OF MONTANA , TWINCO, INC. AND RUBY VALLEY BANK Table of Contents Page ARTICLE 1. THE MERGER 2 Section 1.01. The Merger 2 Section 1.02. Certificate of Incorporation and Bylaws 2 Section 1.03. Directors and Officers of Surviving Entity 2 Section 1.04. Bank Merger 2 Section 1.05. Effective Time; Closing 2 Section 1.06 Additional Actions 3 Section 1.07. Structure Change 3 ARTICLE 2. MERGER CONSIDERATION; EXCHANGE PROCEDURES 4 Section 2.01. Merger Consideration 4 Section 2.02. Election and Proration Procedures 5 Section 2.03. Rights as Shareholders; Stock Transfers 7 Section 2.04. Fractional Shares 7 Section 2.05. Plan of Reorganization 7 Section 2.06. Exchange Procedures 7 Section 2.07. Dissenting Shares 8 Section 2.08. Deposit of Merger Consideration 8 Section 2.09. Delivery of Merger Consideration 9 Section 2.10. Anti-Dilution Provisions 11 ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF COMPANY AND COMPANY BANK 11 Section 3.01. Making of Representations and Warranties 11 Section 3.02. Organization, Standing and Authority 11 Section 3.03. Capital Stock 12 Section 3.04. Subsidiaries 13 Section 3.05. Corporate Power 14 Section 3.06. Corporate Authority 14 Section 3.07. Regulatory Approvals; No Defaults 15 Section 3.08. Financial Statements 16 Section 3.09. Regulatory Reports 17 Section 3.10. Absence of Certain Changes or Events 18 Section 3.11. Legal Proceedings 19 Section 3.12. Compliance with Laws 19 Section 3.13. Company Material Contracts; Defaults 21 Section 3.14. Agreements with Regulatory Agencies 23 Section 3.15. Brokers 23 Section 3.16. Employee Benefit Plans 23 Section 3.17. Labor Matters 25 Section 3.18. Environmental Matters 28 Section 3.19. Tax Matters 28 Section 3.20. Regulatory Capitalization 31 i Table of Contents (continued) Page Section 3.21. Loans; Nonperforming and Classified Assets 31 Section 3.22. Allowance for Loan and Lease Losses 33 Section 3.23. Trust Business; Administration of Fiduciary Accounts 33 Section 3.24. Investment Management and Related Activities 33 Section 3.25. Repurchase Agreements 33 Section 3.26. Deposit Insurance and Deposits 33 Section 3.27. Community Reinvestment Act and Customer Information Security 34 Section 3.28. Transactions with Affiliates 34 Section 3.29. Tangible Properties and Assets 35 Section 3.30. Intellectual Property 36 Section 3.31. Insurance 38 Section 3.32. Questionable Payments 38 Section 3.33. Anti-Money Laundering Laws 39 Section 3.34. OFAC 39 Section 3.35. Disaster Recovery and Business Continuity 39 Section 3.36. Antitakeover Provisions 39 Section 3.37. Company Information 39 Section 3.38. Investment Securities 40 Section 3.39. Board Recommendation 40 Section 3.40. No Other Representations and Warranties 40 ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF BUYER AND BUYER BANK 41 Section 4.01. Making of Representations and Warranties 41 Section 4.02. Organization, Standing and Authority 41 Section 4.03. Capital Stock 41 Section 4.04. Corporate Power 42 Section 4.05. Corporate Authority 43 Section 4.06. SEC Documents; Financial Statements 43 Section 4.07. Regulatory Reports 44 Section 4.08. Regulatory Approvals; No Defaults 45 Section 4.09. Legal Proceedings 46 Section 4.10. Absence of Certain Changes or Events 46 Section 4.11. Compliance with Laws 46 Section 4.12. Brokers 47 Section 4.13. Regulatory Capitalization 47 Section 4.14. Buyer Regulatory Agreements 47 Section 4.15. Community Reinvestment Act 48 Section 4.16. Financing 48 Section 4.17. No Other Representations and Warranties 48 ARTICLE 5. COVENANTS 48 Section 5.01. Covenants of Company 48 ii Table of Contents (continued) Page Section 5.02. Covenants of Buyer 53 Section 5.03. Reasonable Best Efforts 53 Section 5.04. Company Shareholder Approval 53 Section 5.05. Registration Statement; Proxy Statement-Prospectus; Nasdaq Listing 54 Section 5.06. Regulatory Filings; Consents 56 Section 5.07. Publicity 57 Section 5.08. Access; Current Information 57 Section 5.09. No Solicitation by Company; Superior Proposals 59 Section 5.10. Indemnification 62 Section 5.11. Employees; Benefit Plans 64 Section 5.12. Notification of Certain Changes 66 Section 5.13. No Control of Other Party’s Business 66 Section 5.14. Certain Litigation 66 Section 5.15. Director Matters 66 Section 5.16. Systems Integration; Operating Functions 66 Section 5.17. Preparation of Certain Financial Statements 67 Section 5.18. Confidentiality 68 Section 5.19. Tax Matters 68 Section 5.20. Closing Date Share Certification 69 Section 5.21. Company Bank and Buyer Bank Approval 69 Section 5.22. Takeover Laws 69 Section 5.23. Claims Letters 70 Section 5.24. Restrictive Covenant Agreement 70 Section 5.25. Real Property Matters 70 ARTICLE 6. CONDITIONS TO CONSUMMATION OF THE MERGER 72 Section 6.01. Conditions to Obligations of the Parties to Effect the Merger 72 Section 6.02. Conditions to Obligations of Company 73 Section 6.03. Conditions to Obligations of Buyer 73 ARTICLE 7. TERMINATION 75 Section 7.01. Termination 75 Section 7.02. Termination Fees 78 Section 7.03. Break-Up Fee 78 Section 7.04. Effect of Termination 79 ARTICLE 8. DEFINITIONS 80 Section 8.01. Definitions 80 ARTICLE 9. MISCELLANEOUS 91 Section 9.01. Survival 91 Section 9.02. Waiver; Amendment 91 iii Table of Contents (continued) Page Section 9.03. Governing Law; Choice of Forum; Jurisdiction; Waiver of Right to Trial by Jury; Process Agent 91 Section 9.04. Expenses 92 Section 9.05. Notices 92 Section 9.06. Entire Understanding; No Third Party Beneficiaries 93 Section 9.07. Severability 93 Section 9.08. Enforcement of the Agreement; Jurisdiction 93 Section 9.09. Interpretation 94 Section 9.10. Assignment 94 Section 9.11. Counterparts 94 Section 9.12. Disclosure Schedules 95 iv LIST OF EXHIBITS Exhibits AForm of Company Shareholder Support Agreement BContinuing Director and Officer CForm of Plan of Bank Merger DForm of Claims Letter EForm of Restrictive Covenant Agreement - i - AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is dated as of September 5, 2017, by and among Eagle Bancorp Montana, Inc., a Delaware corporation (“ Buyer ”), Opportunity Bank of Montana, a Montana state bank and wholly-owned subsidiary of Buyer (“ Buyer Bank ”), TwinCo, Inc., a Montana corporation (“ Company ”), and Ruby Valley Bank, a Montana state bank and wholly-owned subsidiary of Company (“ Company Bank ”). WITNESSETH WHEREAS, the respective boards of directors of each of Buyer, Buyer Bank, Company and Company Bank have (i)determined that this Agreement and the business combination and related transactions contemplated hereby are in the best interests of their respective entities and shareholders, and (ii)determined that this Agreement and the transactions contemplated hereby are consistent with and in furtherance of their respective business strategies; WHEREAS, in accordance with the terms, and subject to the conditions, of this Agreement, (i)Company will merge with and into Buyer, with Buyer as the surviving entity (the “ Merger ”), and immediately thereafter (unless otherwise determined by Buyer) (ii)Company Bank will merge with and into Buyer Bank, with Buyer Bank as the surviving entity (the “ Bank Merger ”); WHEREAS, for federal income Tax purposes, it is intended that the Merger shall qualify as a reorganization under the provisions of Section368(a) of the Internal Revenue Code of 1986, as amended and including the Treasury Regulations promulgated thereunder (the “ Code ”); WHEREAS, as a material inducement and as additional consideration to Buyer to enter into this Agreement, each of the directors and executive officers of the Company who hold shares of Company Common Stock have entered into an agreement in substantially the form of Exhibit A (each a “ Company Shareholder Support Agreement ” and collectively, the “ Company Shareholder Support Agreements ”), pursuant to which each such Person has agreed, among other things, to vote all shares of Company Common Stock owned by such Person in favor of the approval of this Agreement and the transactions contemplated hereby, upon the terms and subject to the conditions set forth in this Agreement and to waive appraisal rights in connection with the Merger; WHEREAS, the parties desire to make certain representations, warranties and agreements in connection with the transactions described in this Agreement and to prescribe certain conditions thereto; and WHEREAS, the parties desire that capitalized terms used herein shall have the definitions ascribed to such terms when they are first used herein or as otherwise specified in Article8 hereof. - 1 - NOW, THEREFORE, in consideration of the mutual promises herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: ARTICLE 1. THE MERGER Section 1.01. The Merger . Subject to the terms and conditions of this Agreement, at the Effective Time, Company shall merge with and into Buyer in accordance with the DGCL. Upon consummation of the Merger, at the Effective Time the separate corporate existence of Company shall cease and Buyer shall survive and continue to exist as a corporation incorporated under the laws of the State of Delaware (Buyer, as the surviving entity in the Merger, sometimes being referred to herein as the “ Surviving Entity ”). Section 1.02.
